ITEMID: 001-95483
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: EVANGELOS TZAMALIS AND OTHERS v. GREECE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: The applicants, Mr Evangelos Tzamalis, Mr Emmanouil Tzamalis, Mr Kostas Petropoulos and Mrs Sofia Markopoulou, are Greek nationals who live in Megara Attikis. They were represented before the Court by the Greek Helsinki Monitor, a Greek non-governmental organisation. The Greek Government (“the Government”) were represented by their Agent’s Delegates, Mr G. Kanellopoulos, Senior Adviser at the State Legal Council, and Mr I. Bakopoulos, Legal Assistant at the State Legal Council. Third-party comments were received from one Geneva-based non-governmental organisation, Centre on Housing Rights and Evictions, which had been given leave by the President to intervene in the written procedure (Article 36 § 2 of the Convention and Rule 44 § 2).
The facts of the case, as submitted by the parties, may be summarised as follows.
Two of the applicants, Mr Em. Tzamalis and Mr K. Petropoulos, are permanent residents at the Municipality of Megara where they are registered. The first had applied and obtained in 2004 a housing loan from the Greek State for the purchase of a constructible plot in Megara. The second had also applied in 2004 to benefit from the housing programme in Megara, but his application was turned down because the conditions required were not met.
In late 2005, the four applicants, together with other Roma families, all of whom lived until then in Megara (Attica), moved to the “Kladissos” area which is located at the administrative borders of the Municipality of Canea with the Municipality of Therissos, in the island of Crete. The applicants proceeded to set up their sheds in a section of a road that was not yet in operation. The surrounding area was being used as an impromptu rubbish tip. According to information from local police, the place where the applicants established themselves belongs to the Municipality of Therissos, while one family settled in an adjacent plot of land belonging to a private person.
Various local officials such as representatives from the Health Directorate and from the Municipality of Therissos, the deputy Prefect of Canea as well as the commander of the Canea Police Station visited the place where the applicants had set up their sheds and noted that the living conditions prevailing there were unsavoury and unhealthy. Certain efforts were made by the officials to find alternative sites for accommodation. Police officials eventually proceeded to file on 29 June 2006 six complaints for breach of the A5/696-11/5/1983 Sanitary Regulation and in particular because “on 8 April 2006 the Roma created problems of aesthetics and pollution with rubbish and other old items”.
It transpires from a document established on 8 August 2006 by the police Directorate of Canea that on 15 June 2006 the owner of the plot of land where one family had settled arrived at the office of the First Deputy Director of the Police Directorate, accompanied by his lawyer, and requested the police to put an end to the situation created in the area. Some days later, the owner made a written report to the police whereby he complained about the occupation of his property by the illegal settlers who had transformed it into a rubbish tip and asked the police to intervene in order to expel them and destroy the shed which they had set up illegally.
On 15 June 2006, police arrived at the settlement and asked the settlers to leave, informing them of the possibility of a forced eviction if they failed to leave by themselves.
On 18 July 2006, police escorted a bulldozer and a demolition crew from a municipal enterprise to the settlement.
According to the applicants and as subsequently corroborated by the police, the bulldozer proceeded to demolish seven sheds. One of them was the shed that was located on private property while the remaining six sheds were located on municipal owned land. The police did not demolish the remaining four sheds but warned those living there that should they not leave the area, their sheds would also be demolished.
On 20 July 2006, the Greek Helsinki Monitor filed a criminal complaint with the Canea First Instance Prosecutor’s Office on the applicants’ eviction or threatened eviction while it also informed the Chief of the Hellenic Police of the eviction. In both cases, it called for the launching of criminal and disciplinary proceedings against both police officers and municipal officials who had been involved in the eviction, while it also called upon both the judicial and the police authorities to examine whether the actions of the police officers and municipal officials might have been racially motivated. In particular, the NGO complained of accumulated threats on the part of police officers, waste of alien’s property, breach of domestic asylum and racial discrimination.
On 15 October 2006, the applicants decided to leave Crete and seek to settle elsewhere.
On 6 February 2008, the Greek Helsinki Monitor, which had received on 1st August 2006, notarized powers of attorney by the four applicants, filed a complaint on their behalf. The new complaint was similar to the one lodged on 20 July 2006.
On 26 January 2009, the Canea First Instance Prosecutor dismissed both complaints. He noted that the first complaint was lodged not by the persons concerned but by the Greek Helsinki Monitor, which had not at the time a power of attorney, and that the second complaint was lodged out of time.
The applicants appealed against this decision to the Crete Court of Appeal Prosecutor’s office but on 30 April 2009, the Prosecutor dismissed the appeal as out of time. The Prosecutor noted that the applicants had not respected the time-limit of fifteen days for lodging the appeal and held that the fact that they had taken knowledge of the decision of the Canea First Instance Prosecutor belatedly, due to the absence abroad of their representative, did not constitute a case of force majeure or of an absolute impediment to file the appeal within the above-mentioned time-limit.
